Per Curiam.
Respondent was admitted to practice by this Court in 1969. He maintained an office for the practice of law in Florida, where he was admitted to the bar in 1979.
By order dated December 22, 2011, the Supreme Court of Florida disbarred respondent after he had defaulted on charges that he engaged in professional misconduct, which included failing to maintain client communications, engaging in conflicts of interest, knowingly making false statements of material fact, knowingly violating the rules of professional conduct, engaging in conduct involving dishonesty, fraud, deceit or misrepresentation, and failing to cooperate with the Florida disciplinary authorities.
As a result of the discipline imposed in Florida, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion. We grant petitioner’s motion and further conclude that, under the circumstances presented and in the interest of justice, respondent should be disbarred in this state.
Peters, P.J., Rose, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain *1503from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).